220 Md. 471 (1959)
154 A.2d 714
STOKES
v.
STATE
[No. 33, September Term, 1959.]
Court of Appeals of Maryland.
Decided October 16, 1959.
*472 The cause was argued before BRUNE, C.J., and HENDERSON, HAMMOND, PRESCOTT and HORNEY, JJ.
Leonard A. Orman, with whom was Milton R. Rothstein on the brief, for appellant.
James O'C. Gentry, Assistant Attorney General, with whom were C. Ferdinand Sybert, Attorney General, Saul A. Harris, State's Attorney for Baltimore City, and Thomas C. Nugent, Assistant State's Attorney for Baltimore City, on the brief, for appellee.
PER CURIAM:
The only contention made by the defendant on this appeal is that the evidence was insufficient to sustain his conviction. He was tried and found guilty by the Criminal Court of Baltimore, sitting without a jury, on a charge of manslaughter by automobile. Our function in reviewing the determination of such a question of fact by a trial judge is to decide whether or not the evidence, and proper inferences therefrom, were sufficient to warrant that judge in reaching the conclusion that the defendant was guilty beyond a reasonable doubt. Basoff v. State, 208 Md. 643, 119 A.2d 917; Ward v. State, 219 Md. 559, 150 A.2d 257.
In this case there was evidence to show that the defendant's car first struck a somewhat glancing blow against a car which had stopped on a city street long enough to discharge a passenger, that the defendant swerved his car to the left, that as the defendant passed the stopped car, his car struck the deceased, that the impact threw the deceased's body a distance of seventy feet, that the defendant's car laid down skidmarks of eighty-six feet, and that the defendant had been drinking wine prior to the accident and that its effects immediately after the accident were noticeable. Even though the deceased's negligence in attempting to cross the street in the middle of the block and the fact that he had been drinking very likely contributed to the fatality, we think that the evidence was sufficient to warrant the conclusions that the defendant's *473 negligence was a contributing cause of the death of the victim of the accident and that the negligence of the defendant amounted to gross negligence. We therefore cannot find that the trial court was clearly in error in so concluding. See Duren v. State, 203 Md. 584, 102 A.2d 277; Clay v. State, 211 Md. 577, 128 A.2d 634.
Judgment affirmed.